Not for Publication

                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

                                                   :
ALONZO HILL,                                       :
                                                   :              Civil Action No. 15-6835 (ES)
                        Petitioner,                :
                                                   :                          OPINION
                        v.                         :
                                                   :
STEPHEN JOHNSON, et al.,                           :
                                                   :
                        Respondents.               :
                                                   :

SALAS, DISTRICT JUDGE

       Petitioner Alonzo Hill (“Petitioner”), a prisoner currently confined at New Jersey State

Prison in Trenton, New Jersey, has filed a pro se Petition (D.E. No. 1) for a writ of habeas corpus

pursuant to 28 U.S.C. § 2254.        For the reasons explained in this Opinion, the Court will deny

the Petition and will also deny a certificate of appealability.

II.    Factual Background and Procedural History

       The factual background and procedural history in this matter were summarized in part by

the New Jersey Superior Court, Appellate Division upon Petitioner’s direct appeal. 1                   State v.

Hill, No. A-6583-95 (N.J. Super. Ct. App. Div. Mar. 23, 1999) (slip op. at 4-6) (D.E. No. 15-8).

               On the evening of July 29, 1994, [Tony] Frazier, accompanied by
               Alonzo Hill and James Lomack (both of whom were in their early
               twenties), stole a tan Mercury Sable stationwagon from the
               driveway of the home of Irwin and Sandra McKnight in East
               Orange, New Jersey. When Mr. McKnight came from his
               backyard to investigate what was happening, the vehicle twice ran
               him over. Mrs. McKnight, who had just returned from grocery
               shopping, was in the vehicle when the three drove off; Hill was at
               the wheel. Mr. McKnight summoned the police after the car
               departed.

1
       The facts found by the Appellate Division are presumed correct pursuant to 28 U.S.C. § 2254(e)(1).
              A short time thereafter, the three arrived in Roselle, New Jersey,
              looking for another car to replace the stationwagon. They came
              upon a 1988 white Saab parked in a driveway with its engine
              running; Lomack got in and the two cars drove off. Walter
              Durham, an off-duty Linden police officer, was the owner of the
              Saab. He and his cousin Larry Durham pursued the Saab in a
              Nissan Maxima belonging to Larry’s mother. A high-speed chase
              ensued. Lomack drew a gun and fired repeatedly at his pursuers.
              Walter Durham returned fire with his service revolver. One of
              the bullets fired by Lomack grazed Larry Durham and the Maxima
              was hit several times by Lomack’s fire. The Durham cousins lost
              the Saab when it turned onto the Garden State Parkway. They
              reported the theft to the Roselle police, who were unaware of the
              earlier incident in East Orange.

              Later that evening, the McKnight vehicle was discovered parked
              near Vailsburg Park in Newark. Sandra McKnight’s body was in
              the rear seat; she been shot once in the head. According to the
              medical examiner, the gun had been held against her head when it
              was fired.

              Several weeks later, James Lomack was killed in a shoot-out with
              police in another municipality. Through investigation, the police
              linked Lomack to the McKnight murder; they were, in turn, led to
              Alonzo Hill and [Tony Frazier]. When Hill was arrested, he was
              found in possession of the keys to Walter Durham’s Saab.

              Hill testified at his trial and maintained that Frazier had committed
              the murder. He said he was unaware there was a gun in the car
              until he heard Frazier fire it at Mrs. McKnight as they were
              preparing to leave the car near Vailsburg Park. He denied
              instructing Frazier to kill her.

(D.E. No. 15-8 at 3-4 & 8-9).

       Petitioner was convicted of second degree conspiracy to commit carjacking in violation

of N.J. Stat. Ann. §§ 2C:5-2 and 2C:15-2; first degree kidnapping in violation of N.J. Stat. Ann.

§ 2C:13-1b(1); two counts of first-degree carjacking in violation of N.J. Stat. Ann. § 2C:15-2;

second degree aggravated assault in violation of N.J. Stat. Ann. § 2C:12-1b(1); fourth-degree

unlawful possession of a weapon in violation of N.J. Stat. Ann. § 2C:39-5d; third degree

                                               2
possession of a weapon for an unlawful purpose in violation of N.J. Stat. Ann. § 2C:39-4d;

third-degree conspiracy to commit theft in violation of N.J. Stat. Ann. §§ 2C:5-2 and 2C:20-3a;

three counts of first-degree attempted murder in violation of N.J. Stat. Ann. §§ 2C:11-3 and

2C:5-1; two counts of third-degree possession of a firearm without a permit in violation of N.J.

Stat. Ann. §§ 2C:39-5f and 2C:39-5b; two counts of second-degree possession of a firearm for an

unlawful purpose in violation of N.J. Stat. Ann. § 2C:39-4a; murder in violation of N.J. Stat.

Ann. §§ 2C:11-3a(1) and (2); and felony murder in violation of N.J. Stat. Ann. § 2C:11-3(a(3).

(Id. at 2-3 & 8).

        The Appellate Division affirmed Petitioner’s conviction but remanded for resentencing as

a result of the trial court’s erroneous extended life term pursuant to N.J. Stat. Ann. § 2C:

43-7a(6), which had not become effective until after the decedent’s murder.         (Id. at 12).   On

August 27, 1999, the state court entered a new judgment of conviction (“JOC”), and Petitioner

was sentenced to four consecutive terms of life imprisonment.               (See D.E. No. 15-10).

Petitioner must serve a 105-year term prior to parole eligibility.       (See id. at 2). The New

Jersey Supreme Court denied certification on June 9, 1999.         See State v. Hill, 735 A.2d 572

(N.J. 1999).

        Petitioner then filed a pro se petition for post-conviction relief (“PCR”) on July 16, 1999.

(D.E. No. 15-11).    The record is silent as to any subsequent filings from either Petitioner or the

State, or a disposition of the PCR petition for the next nine years.   It was not until April 1, 2008,

that Petitioner through counsel filed a motion for hearing on the PCR.            (D.E. No. 15-12).

Counsel, Ernest G. Ianetti, Esq., included a “Certification of Counsel re Excusable Neglect.”

(Id. at 5-8). Ianetti provided that he personally met with Petitioner shortly after the PCR was

filed, and Petitioner provided the names of multiple witnesses that Petitioner maintained should

                                                  3
have been contacted by his trial counsel to aid in his defense. (Id. at 5-6).            Counsel was

unsuccessful at securing these individuals’ cooperation and/or their contact information, and he

relayed his skepticism of the likelihood of a successful PCR without these individuals’

assistance. (Id. at 6). Counsel also provided that he “believed that [Petitioner] agreed with my

assessment and would not pursue the Petition.”        (Id.).   Thereafter, Petitioner filed an ethics

complaint against Counsel, alleging that Counsel did not adequately represent Petitioner in his

PCR proceeding.     (Id.). In his response to the Office of Attorney Ethics, Counsel provided

that he informed Petitioner of his bleak assessment of Petitioner’s PCR case without the

assistance of cooperating witnesses. (Id.).      Counsel did not hear any follow up information

about Petitioner’s ethics complaint.   (Id.).

       It was not until 2008, that Counsel learned from the Public Defender’s office that

Petitioner was still seeking to have PCR submissions filed.      (Id. at 7).   Counsel offered that he

experienced personal and financial difficulty that resulted in his law practice closing in the

nine-year period since he last communicated with Petitioner, therefore creating an obstacle for

Petitioner to contact him.   (Id.).

       A PCR hearing was subsequently granted and oral arguments took place before the

Honorable Judge Michael J. Nelson on August 7, 2008.           (D.E. No. 15-20 at 7).   Judge Nelson

issued a one-page written order denying the petition on March 30, 2009.         (D.E. No. 15-14 at 2).

The Appellate Division reversed and remanded the case to the PCR Court for either a

determination that an evidentiary hearing is necessary or its findings of fact and conclusions of

law.   (D.E. No. 15-15).     The PCR Court denied the petition as well as the request for an

evidentiary hearing in a written opinion.       (D.E. No. 15-16).     The denial was subsequently



                                                  4
affirmed by the Appellate Division.          State v. Hill, Indictment No. 95-03-1221, 2014 WL

8335867 (N.J. Super. Ct. App. Div. Mar. 30, 2015).

       On July 10, 2015, the New Jersey Supreme Court denied Petitioner’s petition for

certification. State v. Hill, 116 A.3d 1073 (N.J. 2015).       Petitioner filed the instant petition for

habeas relief under § 2254 on September 14, 2015.         (D.E. No. 1).      Respondents filed their full

Answer on June 28, 2016.         (D.E No. 16).     Petitioner filed a traverse on October 17, 2016.

(D.E. No. 21).      The matter is fully briefed and ready for disposition.

III.   Standard of Review

       Section 2254(a) permits a court to entertain only claims alleging that a person is in state

custody “in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. §

2254(a).   Petitioner has the burden of establishing each claim in the petition. See Eley v.

Erickson, 712 F.3d 837, 846 (3d Cir. 2013). Under 28 U.S.C. § 2254, as amended by the

Antiterrorism and Effective Death Penalty Act, 28 U.S.C. § 2254 (“AEDPA”), federal courts in

habeas corpus cases must give considerable deference to determinations of state trial and

appellate courts.     See Renico v. Lett, 599 U.S. 766, 772 (2010).

       Section 2254(d) sets the standard for granting or denying a writ of habeas corpus:

                 (d) An application for a writ of habeas corpus on behalf of a person
                 in custody pursuant to the judgment of a State court shall not be
                 granted with respect to any claim that was adjudicated on the
                 merits in State court proceedings unless the adjudication of the
                 claim—

                 (1)    resulted in a decision that was contrary to, or involved an
                 unreasonable application of, clearly established Federal law, as
                 determined by the Supreme Court of the United States; or

                 (2)     resulted in a decision that was based on an unreasonable
                 determination of the facts in light of the evidence presented in the
                 State court proceeding.

                                                    5
28 U.S.C. § 2254(d).

       Where a state court adjudicated a petitioner’s federal claim on the merits, a federal court

“has no authority to issue the writ of habeas corpus unless the [state c]ourt’s decision ‘was

contrary to, or involved an unreasonable application of, clearly established Federal Law, as

determined by the Supreme Court of the United States,’ or ‘was based on an unreasonable

determination of the facts in light of the evidence presented in the State court proceeding.’”

Parker v. Matthews, 567 U.S. 37, 40-41 (2012) (quoting 28 U.S.C. § 2254(d)).

       “[C]learly established law for purposes of § 2254(d)(1) includes only the holdings, as

opposed to the dicta, of [the Supreme Court’s] decisions,” as of the time of the relevant

state-court decision. White v. Woodall, 134 S. Ct. 1697, 1702 (2014) (quoting Williams v.

Taylor, 529 U.S. 362, 412 (2000)).     If a decision is “contrary to” a Supreme Court holding

within 28 U.S.C. § 2254(d)(1), a federal habeas court may grant the writ if the state court

identifies the correct governing legal principle from the Supreme Court’s decisions but

unreasonably applies that principle to the facts of the prisoner’s case. Williams, 529 U.S. at

413.   As to 28 U.S.C. § 2254(d)(1), a federal court must confine its examination to evidence in

the record. Cullen v. Pinholster, 563 U.S. 170, 180-81 (2011).

       Where a petitioner seeks habeas relief, pursuant to § 2254(d)(2), on the basis of an

erroneous factual determination of the state court, two provisions of AEDPA necessarily apply.

First, AEDPA provides that “a determination of a factual issue made by a State court shall be

presumed to be correct [and] [t]he applicant shall have the burden of rebutting the presumption

of correctness by clear and convincing evidence.”     28 U.S.C. § 2254(e)(1); see Miller-El v.

Dretke, 545 U.S. 231, 240 (2005).        Second, AEDPA precludes habeas relief unless the


                                                6
adjudication of the claim “resulted in a decision that was based on an unreasonable determination

of the facts in light of the evidence presented in the State court proceeding.” 28 U.S.C. §

2254(d)(2).

        In addition to the above requirements, a federal court may not grant a writ of habeas

corpus under § 2254 unless the petitioner has “exhausted the remedies available in the court of

the State.” 28 U.S.C. 2254(b)(1)(A).       To do so, a petitioner must “fairly present’ all federal

claims to the highest state court before bringing them in a federal court.”     Leyva v. Williams,

504 F.3d 357, 365 (3d Cir. 2007) (citing Stevens v. Delaware Corr. Ctr., 295 F.3d 361, 369 (3d

Cir. 2002)). This requirement ensures that state courts “have ‘an initial opportunity to pass

upon and correct alleged violations of prisoners’ federal rights.’” Id. (citing United States v.

Bendolph, 409 F.3d 155, 173 (3d Cir. 2005) (quoting Duckworth v. Serrano, 454 U.S. 1, 3

(1981)).

        Even when a petitioner properly exhausts a claim, a federal court may not grant habeas

relief if the state court’s decision rests on a violation of a state procedural rule. Johnson v.

Pinchak, 392 F.3d 551, 556 (3d Cir. 2004).     This procedural bar applies only when the state rule

is “independent of the federal question [presented] and adequate to support the judgment.”

Leyva, 504 F.3d at 365-66 (citing Nara v. Frank, 488 F.3d 187, 196, 199 (3d Cir. 2007)) (other

citations omitted).   If a federal court determines that a claim has been defaulted, it may excuse

the default only upon a showing of “cause and prejudice” or a “fundamental miscarriage of

justice.”   Leyva, 504 F.3d at 366 (citing Lines v. Larkins, 208 F.3d 153, 166 (3d Cir. 2000)).

        To the extent that a petitioner’s constitutional claims are unexhausted and/or procedurally

defaulted, a court can nevertheless deny them on the merits under 28 U.S.C. § 2254(b)(2). See

Taylor v. Horn, 504 F.3d 416, 427 (3d Cir. 2007) (“Here, because we will deny all of

                                                 7
[petitioner’s] claims on the merits, we need not address exhaustion.”); Bronshtein v. Horn, 404

F.3d 700, 728 (3d Cir. 2005) (considering procedurally defaulted claim, and stating that “[u]nder

28 U.S.C. § 2254(b)(2), we may reject claims on the merits even though they were not properly

exhausted, and we take that approach here”).

IV.    Analysis

       The Petition raises eleven grounds for relief, which are as follows:

       1. “The Lower Court Erred in its Ruling that There was no Improper Admission of
          Evidence of Defendant’s Possession of a Gun on Another Occasion which deprived
          him of the right to Due Process and a Fair Trial.”

       2. “The Lower Court’s Ruling that There was No Misconduct of the Prosecutor’s
          Cross-Examination of Defendant And Summation Remarks, which Unfairly Used
          Defendant’s Prior Record to Suggest Criminal Propensity Rather Than to Impeach
          His Credibility, Deprived Defendant of the Right to Due Process of Law and A fair
          Trial.”

       3. “Inadequate Jury Instructions Concerning the Culpability Requirements For Vicarious
          Liability of A Conspiracy Deprived Defendant of the Right to Due Process of Law
          And A Fair Trial.”

       4. “The Lower Court’s Ruling That Trial Counsel Was Not Ineffective When He Failed
          to Investigate And Call Witnesses on Defendant’s Behalf Denied Petitioner The Right
          to Effective Assistance of Counsel.”

       5. “Trial Counsel was Ineffective for Failing to Make a Motion For Change of Venue; to
          Preclude other Crimes Evidence; present prejudicial photographs of the Victim; and
          to Provide the Court with a propose [sic] instructions regarding Co-Conspirator and
          Liability accomplice Liability and vicarious Liability.”

       6. “The Lower Court’s Ruling That Defendant Was Procedurally Barred for Raising
          That He Was Prejudiced By the Court’s Sua Sponte Decision to Increase Security
          During Petitioner’s Trial Violated Petitioner’s Right To Due Process Of Law.”

       7. “The Court Erred In Failing To Instruct The Jury On the Lesser-Included Offense Of
          Theft Of A Motor Vehicle With Respect To The Alleged Carjacking Of Walter
          Durham.”




                                                8
       8. “The Lower Court’s Ruling That Petitioner Did Not Establish A Prima Facie
          Showing When He Request For A New Trial Based on Two Recanting Witnesses
          Denied Petitioner His Constitutional Rights To Due Process of Law.”

       9. “The Lower Court Erred By Denying Petitioner’s Claim of Appellate Counsel When
          He Failed to Meet With Him Or Otherwise Consult With Him And Did Not Present
          Issues To The Court That Defendant Wanted Heard.”

       10. “The Lower Court’s Erred When It Rules That There Was No Conflict of Interest
           And That Petitioner’s Was Not Denied Effective Assistance of PCR Counsel.”

       11. “The Lower Court Erred When It Rules That Petitioner Was Not Denied Effective
           Assistance of Post Conviction Relief/Collateral Attack Counsel.”

(D.E. No. 1 at 4-19).

       For the reasons explained below, the Court finds that Petitioner’s claims do not warrant

federal habeas relief.

       A.      Trial Court Errors

               1.        The Trial Court’s Erroneous Admission of Other Crimes Evidence was in
                         Violation of Petitioner’s Due Process Rights.

       Petitioner argues that the trial court erroneously admitted a handgun that was in

Petitioner’s possession at the time of his arrest, several weeks after the murder, therefore

resulting in the introduction of highly prejudicial propensity evidence in violation of Petitioner’s

constitutional rights. (D.E. No. 1 at 6-8).

       At Petitioner’s trial, Detective Richard Herzer testified about Petitioner’s arrest six weeks

after decedent’s murder.     (D.E. No. 16-4 at 6-56).    Petitioner, who was asleep in his sister’s

apartment when the arresting officers first encountered him, was awakened and handcuffed.

(Id. at 10).    Detective Herzer then recovered a loaded .38 caliber handgun in between

Petitioner’s mattress and box spring.     (Id. at 11).    The trial court provided the following




                                                 9
limiting instruction immediately after Detective Herzer’s testimony about recovering the

handgun:

                  All right. Ladies and gentlemen, you are now going to hear some
                  evidence about this weapon that was just mentioned by Mr. Herzer
                  and you will also I expect hear testimony about certain
                  appurtenances said to be associated with that weapon.

                  This evidence is being admitted into this case for a limited
                  purpose. It is not being admitted, for example, to show that since
                  the defendant possessed a firearm on this date in September that he
                  could have inferentially possessed a weapon on the day in
                  question. It is not being offered for that purpose at all.

                  But rather, it’s being offered on a very limited purpose, which I
                  will tell you about. In the course of the opening statement by the
                  defense it appeared to me that the defense is offering a particular
                  affirmative defense in this case which includes the assertion that at
                  the time of the commission of the felony on Mrs. McKnight this
                  defendant, among other things, had no reasonable ground to
                  believe that any other participant was armed with a deadly weapon
                  and that he was not armed with a deadly weapon.

                  The reason why you’re hearing the evidence about the weapon
                  which was found in September is as it may or may not, in your
                  judgment, relate to the defense’s reasonable ground to believe on
                  July 29th, that any other participant was armed with a deadly
                  weapon.

                  So it’s admitted to go only to the state of mind on July 29th of this
                  defendant as it relates to any reasonable belief that he may have
                  had relative to the acts of other involved in possessing a deadly
                  weapon.

(Id. at 10-11).

        Detective Herzer proceeded to testify about recovering a holster and seven .38 caliber

bullets in the same room where Petitioner was found sleeping.        (Id. at 12-13).   At the close of

trial, the court provided additional jury instructions re-iterating the limited purpose for which the




                                                   10
jury could consider the gun, ammunition and holster in Petitioner’s sleeping area on the day of

his arrest:

              You have heard evidence in the course of the trial that at the time
              of the arrest the defendant, Mr. Hill, was found to have a loaded
              operative .38 handgun under his mattress. You have also heard
              evidence that the defendant sold 2 guns which he removed from
              Lomack’s girlfriend’s apartment after Lomack’s death. There
              was also testimony that the defendant while on parole continued to
              associate with James Lomack knowing that he was a convicted
              armed robber and knowing that association with him was violative
              of the requirements of parole. Your role as jurors requires you to
              evaluate this evidence like all of the evidence in the case and
              determine whether this evidence is credible and to be accepted by
              you. You are instructed that this evidence has been received for a
              specific limited purpose. You may consider this evidence solely
              as it pertains to the element of the affirmative defense that asserts
              that defendant had no reasonable ground to believe that any
              participant was armed with a deadly weapon. The evidence of
              defendant’s own familiarity with guns and his continuing
              association with a convicted armed robber while himself on a
              parole may be considered by you as evidence of the lack of
              reasonable ground to believe that no one was armed as the 3 set out
              to do a carjacking or steal a car. Any other use of this evidence
              by you in your deliberations would be improper and I specifically
              instruct you that you must not consider this evidence in any other
              fashion whatsoever. This is so because our Rules of Evidence
              specifically state that evidence that a person committed a crime or
              civil wrong on another occasion is inadmissible to prove a
              disposition to commit a crime on this occasion. Therefore, you
              may not take this evidence and conclude from it that the defendant,
              Alonzo Hill, is a bad person and, thus, has a disposition which
              shows he is likely to have done the act with which he is charged or
              to show a general pre-disposition of the defendant to commit bad
              acts. That is not the purpose of allowing the testimony and it
              should not be considered by you as such.

              The Rules of Evidence, however, do permit such testimony where
              such evidence relates to some other issue in the case. Here,
              including the affirmative defense.

              Now, whether such testimony does in fact bear on such an issue is
              for you to decide. You may determine that the testimony does
              not bear on those issues, that is it had no bearing or relationship at

                                               11
               all to those issues. In that event, you may disregard the testimony
               as not being helpful to you at all or you may consider such
               evidence as bearing on the affirmative defense that I just referred
               to. That is for you to decide. But what you may not do under
               the circumstances is consider such evidence as indicative of a
               general disposition to commit the crimes alleged here.

(D.E. No. 16-10 at 77-79).

       The Appellate Division rejected this claim on direct appeal, providing the

following:

               We have carefully reviewed this record and note the strong
               limiting instruction that the trial court issued, both when the issue
               was first broached before the jury and then during the course of its
               final instructions. The court clearly and forcefully informed the
               jury that it could consider that weapon only as it bore upon the
               reasonableness of defendant’s asserted defense that on the evening
               of July 29 he had no reasonable ground to believe that either
               Lomack or Frazier was armed. Further, the trial court specifically
               told the jury that it could not conclude that, because Hill had that
               weapon when he was arrested, he was therefore likely to have
               possessed a firearm on July 29. We see no abuse of the trial
               court’s discretion in its handling of this matter.

Hill, Indictment No. A-6583-95, (N.J. Super Ct. App. Div. Mar. 23, 1999) (slip op. at 10-11).

       Petitioner argues that the introduction of evidence about the .38 caliber handgun found

under his mattress at the time of the arrest, served no purpose other than to persuade the jury that

Petitioner must have been culpable for the fatal events of July 29, 1994.      (D.E. No. 1 at 6-8).

Furthermore, he maintains that the six-week passage of time between the car jackings and the

recovery of the challenged evidence as well as the absence of any evidence that the decedent was

killed by a .38 caliber handgun underscore the validity of his objection to the introduction of this

evidence. (Id. at 6-7).

               Circuit courts have “previously recognized the probative value of
               uncharged acts to show motive, intent, and knowledge, whether the
               acts involved previous conduct or conduct subsequent to the

                                                12
                charged offense, as long as the uncharged acts are similar to the
                charged crime and sufficiently close in time. See United States v.
                Olivo, 80 F.3d 1466, 1468-69 (10th Cir. 1996); United States v.
                Bonnett, 877 F.2d 1450, 1461 (9th Cir. 1989). Moreover,
                although the uncharged crime must be similar to the charged
                offense, it need not be identical. United States v. Gutierrez, 696
                F.2d 753, 755 (10th Cir. 1982). This similarity may be shown
                through “physical similarity of the acts or through the defendant’s
                indulging himself in the same state of mind in the perpetration of
                both the extrinsic offense and charged offenses. United States v.
                Queen, 132 F.3d 991, 996 (4th Cir. 1997) (quoting United States v.
                Beechum, 582 F.2d 898, 911 (5th Cir. 1978)). The more similar
                the act or state of mind is to the charged crime, the more relevant it
                becomes. Id.

United States v. Zamora, 222 F.3d 756, 762 (10th Cir. 2000) (internal quotation marks omitted).

         The state court’s application of clearly established federal law was not unreasonable.

The trial court took great care to provide the jury with the relevant limiting instructions twice

during the trial proceedings.    (See D.E. No. 16-4 at 10-11; D.E. No. 16-10 at 77-79).       The jury

is presumed to have followed the instructions given to it by the trial judge.            See Weeks v.

Angelone, 528 U.S. 225, 234 (2000).        Moreover, it cannot be understated, that introduction of

this evidence was triggered by Petitioner having put forth the argument that he did not have

knowledge of his co-conspirators being in possession of a firearm.       See United States v. Cassell,

292 F.3d 788, 795 (D.C. Cir. 2002) (“A prior history of intentionally possessing guns, or for that

matter chattels of any sort, is certainly relevant to the determination of whether a person in

proximity to such a chattel on the occasion under litigation knew what he was possessing and

intended to do so.”).    For the foregoing reasons, the Court denies relief on this ground.

                2.      Erroneous Jury Instructions

         Petitioner next claims that the trial court’s jury instructions denied him his right to a fair

trial.   (D.E. No. 1 at 10-11 & 16-17).     Petitioner raises these erroneous jury instruction claims


                                                  13
in grounds three and seven of his petition.            (Id.).   This Court will address both claims

simultaneously.

                                    Vicarious liability instructions

        First, Petitioner claims:

                “The State’s theory to the jurors were that Petitioner could be
                convicted of the substantive crimes of carjacking, attempted
                murder, and murder, even though they were actually committed by
                a co-defendant and not the objects of the original conspiracy, so
                long as they were reasonably foreseeable as the necessary and
                natural consequences of the conspiracy.            However, over
                objection, the jurors were not advised the specific issue to be
                determined was whether petitioner knew that his companion had
                firearms so that the possession and subsequent use of firearms by
                petitioner’s companions were reasonably foreseeable consequences
                of conspiracy. As a result of this deficiency in the instructions,
                the jurors did not have appropriate guidance on this critical issue,
                and petitioner was deprived of the rude to due process of law and a
                fair trial.”

(Id. at 10).

        Petitioner unsuccessfully raised this specific jury instruction claim in his direct appeal;

the Appellate Division rejected the claim.     (See D.E. No. 15-8 at 12-13).

        This Court’s review of the trial record shows that the trial court’s jury instruction

included detailed explanations of both the law of conspiracy liability and accomplice liability

and how they apply to the charges of murder, attempted murder, and carjacking, respectively.

        With respect to the decedent, Sandra McKnight’s murder, the trial court charged in part

as follows:

                It is the state’s contention that this defendant, Alonzo Hill, did not
                personally shoot and kill Sandra McKnight. The state calls to
                your attention evidence which may persuade you that she was shot
                by Tony Frazier. In that event, you must consider whether this
                defendant, Mr. Hill, is criminally liable for the acts of Tony
                Frazier. You will recall that there is evidence in the state’s case

                                                  14
to the effect that the defendant told Tony Frazier do her or word to
the effect. It is up to you to determine whether those words were
said and it is up to you to determine what the import of those
words may have been. These are things which are totally up to
you. As you consider those words, you must also consider the
testimony of Mr. Hill who denies that he ever said them on the
night in question. But, rather, you will remember his testimony in
which he says he did not even know that there was a gun until it
was shot and Mrs. McKnight was already dead. It’s up to you, to
you ladies and gentlemen, to consider that testimony and all the
other testimony as you go about considering Mr. Hill’s liability for
the death of Mrs. McKnight.

Now, the law provides that a person is guilty of an offense if it is
committed by his own conduct or the conduct of another person for
which he is legally accountable or both. A person is legally
accountable for the conduct of another person when he is an
accomplice of such person in the commission of an offense. Up
to this point all of the vicarious liability charged to Mr. Hill has
been based on conspirator liability. We are now bringing in a
knew [sic] basis upon which you may, in considering all of the
evidence, find Mr. Hill liable for the acts of another person and
that is accomplice liability. At this point I must now tell you
what an accomplice is. You must understand what an accomplice
is.

A person is an accomplice of another person in the commission of
an offense if with the purpose of promoting or facilitating the
commission of the offense he solicits such other person to commit
it and/or aids or agrees to aid such other person in planning or
committing it. This provision of the law means that not only is
the person who actually commits the criminal act responsible for it
but one who is legally accountable as accomplice is also
responsible. Now, this responsibility as accomplice may be equal
and the same as that of the person who actually committed the
crime or there may be responsibility in different degrees depending
upon the circumstances as you may find them to be. I will
explain this to you further, but it is the state’s contention in the
indictment that Tony Frazer purposely and knowingly shot and
killed Mrs. McKnight and that this defendant solicited that act and
shared the knowing and purposeful mental state. In other words,
it was his purpose and he knew that the results of Frazier would
cause the death of Mrs. McKnight. That’s the charge in the
indictment as you have it. In this case, the state alleges that the
defendant is equally guilty of the crimes committed by Frazier

                                15
                 because he acted as his accomplice with the purpose that the
                 specific crime of murder be committed. In order to find the
                 defendant guilty of that specific crime, the state must prove beyond
                 a reasonable doubt each of the following elements: That Frazier
                 committed homicide. 2nd, that the defendant solicited him to
                 commit or did agree to aid him in the planning or committing it
                 with the knowledge and purpose that it result in her death. 3, that
                 the defendant’s purpose was to promote or facilitate the
                 commission of the murder. And 4th, that the defendant possessed
                 the criminal state of mind that is required to be proved against the
                 person who actually committed the crime, purposely or knowingly
                 causing death.

(D.E. No. 16-10 at 62-65).

          The trial court then proceeded to provide the jury with the lesser included offenses of

murder, in the event that they were not satisfied that Petitioner was guilty of murder.     (Id. at

68-69).     It subsequently provided the following instructions distinguishing accomplice liability

from conspiracy liability:

                 Now, there is the accomplice theory of liability based upon the
                 sharing of the identical mental state or the mental state or the
                 mental state of the defendant to purposefully or knowingly cause
                 the death of Mrs. McKnight. Accomplice liability depending
                 upon the defendant’s mental state. We’ve talked a lot on other
                 occasions about co-conspirator liability, and you should also
                 consider co-conspirator liability in the setting of the count charging
                 the murder of Mrs. McKnight. If you are not persuaded beyond a
                 reasonable doubt that this defendant, Mr. Hill, solicited the
                 shooting of Mrs. McKnight by Frazier and, thus, was not Frazier’s
                 accomplice and did not share Frazier’s mental state toward Mrs.
                 McKnight, you must go on to consider whether he is responsible
                 for the acts of Frazier by reason of co-conspirator’s liability. The
                 state alleges that even though Alonzo Hill did not personally
                 commit murder for which he is charged, he is legally accountable
                 for that crime which was committed by another person because the
                 defendant was a participant in the conspiracy to commit carjacking
                 or car theft.

                 You will recall that a conspiracy is an agreement to engage in
                 conduct which constitutes a crime or an agreement to aid another
                 person in planning or committing the crime. The crimes we’re

                                                  16
talking about here are carjacking and car theft. The defendant
must have agreed with the purpose or conscious object to promote
or make it easier for one of the group to commit carjacking or car
theft, the Mercury Sable. If you are not satisfied beyond a
reasonable doubt that the state has proven all of the essential
elements of the crime you are considering and that someone
committed the crime of murder, then your inquiry ends here and
you must return a verdict of not guilty as to this defendant.
Therefore, the following instructions on conspiracy are only for
your use if you find beyond a reasonable doubt that someone
committed the crime of murder.

Our law provides a person is guilty of an offense if it is committed
by his own conduct or by the conduct of another person for which
he is legally accountable or both. A person is legally responsible
for the acts of another person when he is engaged in a conspiracy
with such other person. Thus, you must decide whether the
defendant engaged in a conspiracy with Tony Frazier to commit
the crime of carjacking and car theft. If you find the acts of Tony
Frazier in shooting Mrs. McKnight were actually within the scope
of the conspiracy, then you would find criminal responsibility for
those acts although defendant did not personally participate. It is
up to you to determine what the scope of the conspiracy was, what
was the agreement, if there was. If you find there was an
agreement to commit carjacking, was the agreement including the
murder of the person. Did the agreement include the homicide of
the person? This is something, ladies and gentlemen, which is up
to you to determine. The question of the scope of the conspiracy
is to be determined by you based upon the evidence that you have
in the record before you. If you find that the particular act done
by another was not actually within the contemplation of the
defendant, you must determine whether it is objectively
foreseeable or reasonable to be anticipated that those criminal acts
would be committed in view of the obvious risks surrounding the
attempts to execute the conspiracy or whether the substantive
crime occurred or was committed in a manner that was too far
removed or too remote from the objectives of the original
conspiracy. The defendant may be held criminally responsible
for the acts of others which he did not personally contemplate if
those acts are within a reasonably foreseeable risk arising out of
the criminal conduct undertaken to effectuate the conspiracy and
occurring as the necessary or natural consequence of the
conspiracy. The criminal acts must be reasonably and closely
connected to the conspiracy even though those crimes may not
have been within the actual contemplation of the conspirators or

                                17
                  within the scope of the conspiracy as originally planned. You
                  must determine whether, given the risks of the enterprise, it was
                  reasonably foreseeable in the course of an unlawful taking of a
                  motor vehicle that the person remaining as an occupant inside the
                  vehicle, that some homicidal act of a co-conspirator would occur
                  as a necessary or natural consequence of the conspiracy.

                  Now, as you are considering conspirator liability, you are not
                  considering so much the mental state of the defendant as you must
                  in accomplice liability but, rather, you are to consider the mental
                  state of Tony Frazier and whether his acts were within the context
                  of the conspiracy, either part of the agreement itself or objectively
                  foreseeable or reasonably to be anticipated. That’s the difference
                  between the responsibility of a co-conspirator and the
                  responsibility of an accomplice. You may find liability as an
                  accomplice and a co-conspirator. You may not. But you may
                  consider vicarious liability based on theories, accomplice and/or
                  conspirator.

(Id. at 69-72).

        The trial court provided the following jury instruction for the counts related to the

attempted murder of Walter and Larry Durham:

                  Now, we’re talking now about the attempted murder of the
                  Durhams, and the attempted murder of the Durhams is said to be
                  the responsibility of Mr. Hill because Mr. Hill was conspirator
                  with Lomack to steal the Saab and it was foreseeable that in the
                  course of stealing the Saab, fleeing while being pursued, Lomack
                  would try to kill his pursuers. That’s, in a nutshell, the theory.
                  The legal words, our law provides that a person is guilty of an
                  offense it is committed by his own conduct or by the conduct of
                  another person for which he is legally accountable. A person is
                  legally responsible for the acts of another when he engaged in the
                  conspiracy with such other person, and you must decide whether
                  the defendant engaged in a conspiracy to commit car theft, the theft
                  of the Saab. In this regard, the state does not contend that the
                  attempted murder of Walter and Larry Durham during the car
                  chase was part of the actual plan to take the Saab. However, you
                  must determine whether it was reasonably foreseeable in the
                  course of an unlawful taking of the motor vehicle that attempted
                  murder would occur as a necessary or natural consequence of that
                  conspiracy. You must determine whether it is objectively
                  foreseeable or reasonably to anticipate that these criminal acts

                                                   18
                  would be committed in view of the obvious risks surrounding the
                  efforts to execute the conspiracy, the taking of the Saab and the
                  flight thereafter, or whether the attempted murders occurred or
                  were committed in a manner that was too far removed or too from
                  the objectives of the original conspiracy. The defendant may not
                  be held criminally responsible for the acts of others which he did
                  not personally contemplate if those acts were within a reasonably -
                  - I think I put a negative in here so I’m going to reread it: The
                  person may be held criminally responsible for the acts of others
                  which he did not personally contemplate if those acts are within a
                  reasonably foreseeable risk arising out of the criminal conduct
                  undertaken to effectuate the conspiracy and occurring as the
                  necessary or natural consequences of the conspiracy. The
                  criminal acts must be reasonably and closely connected to the
                  conspiracy even though those crimes may not have been within the
                  actual contemplation of the conspirators or within the scope of the
                  conspiracy as originally planned. If you are satisfied beyond a
                  reasonable doubt that defendant conspired with Lomack to steal
                  the Saab and in the course of the theft of the Saab Lomack
                  attempted to murder Walter and Larry Durham and that his act was
                  objectively foreseeable or reasonably to be anticipated and was not
                  too far removed or too remote from the objective of the conspiracy
                  to steal the Saab, you will find defendant guilty of the attempted
                  murders. If you are not so satisfied, you will find defendant not
                  guilty on those counts, 10 and 11.

(Id. at 52-54).

        Petitioner’s claim does not meet the high threshold required to establish a meritorious

jury instruction claim as established by federal law.

        [Q]uestions relating to jury charges are normally matters of state law and
        not cognizable in federal habeas review. See Engle v. Isaac, 456 U.S.
        107 (1982); Henderson v. Kibbe, 431 U.S. 145 (1977); Zettlemoyer v.
        Fulcomer, 923 F.2d 284, 309 (3d Cir.), cert. denied, 502 U.S. 902 (1991);
        Grecco v. O'Lone, 661 F.Supp. 408, 412 (D.N.J.1987). [T]he district
        court must consider “‘whether the ailing instruction by itself so infected
        the entire trial that the resulting conviction violates due process,’ ... not
        merely whether ‘the instruction is undesirable, erroneous, or even
        universally condemned.’” Henderson, 431 U.S. at 154 (quoting Cupp v.
        Naughten, 414 U.S. 141, 146–47 (1973)).

Porter v. Brown, No. 04-4415, 2006 WL 2640624, at *8 (D.N.J. Sept. 12, 2006).


                                                  19
         Petitioner’s argument that the murder instruction should have included an instruction that

Petitioner must have been knowledgeable of an existence of a deadly weapon, negates the

existence of evidence that Petitioner directed Tony Frazier to kill the decedent. The court’s

instruction on alternative theories of liability reflect the possibility that Petitioner knew that his

co-conspirators had deadly weapons when they set out to steal cars and also that Petitioner

himself ordered the decedent’s killing.    The New Jersey criminal jury instruction did not require

that the jury be provided with any affirmative defenses.         Nonetheless, the jury heard both

Petitioner’s testimony and his counsel’s argument that he was unaware of the existence of

firearms on any of his co-conspirators that night. (D.E. No. 16-7 at 28-29; D.E. No. 16-9 at

21-26 & 31-34). The jury as fact finders were solely responsible for determining which theory

they believed.     “[T]here was no evidence of ultimate juror confusion as to the test for

accomplice liability under [state] law.”   Waddington v. Sarausad, 555 U.S. 179, 193 (2009).

         With respect to the attempted murder charges for the attempts on Irvin McKnight’s life,

Petitioner himself testified that he ran Mr. McKnight over with the vehicle as he attempted to

flee the scene of the McKnight home in their vehicle. (D.E. No. 16-7 at 29).        While Petitioner

maintained that he accidentally hit Mr. McKnight with the car because of items in the vehicle’s

back seat that obstructed his view, that fact did not go to the principle of vicarious liability.

(Id.).

         Finally, with respect to the attempted murder charges for the attempts on Walter and

Larry Durham’s life, the state never argued that Petitioner was by any means directly responsible

for shooting the Durhams.      The evidence showed that co-conspirator, James Lomack, stole

Durham’s car from a driveway and drove it independently while Petitioner and Frazier drove in



                                                 20
the decedent’s vehicle. (Id. at 30). Lomack shot at the Durhams while attempting to lose their

trail.   (D.E. No. 16-1 at 180).

         Petitioner has not demonstrated any defect with the trial court’s jury instructions.

Petitioner appears to disagree with the jury’s rejection of his defense that could have

significantly minimized his liability. Nonetheless, the record demonstrates that the trial court

provided adequate instruction on the relevant law.       Moreover, the Appellate Division’s decision

was not an unreasonable application of clearly established federal law.

    The Saab Carjacking Instruction Should Have Included the Elements of the Crime of Theft

         Petitioner also argues that the trial court erroneously failed to provide the jury with the

elements of theft despite the evidence demonstrating that Walter Durham’s Saab was unattended

at the time it was taken. (D.E. No. 1 at 16).

         At Petitioner’s trial, Officer Walter Durham, testified that on the evening of July 29,

1994, he parked his white Saab in his uncle’s driveway, left the keys in the ignition and entered

his uncle’s Roselle, New Jersey home.          (D.E. No. 16-1 at 161).      Shortly after entering the

kitchen area of the home, Durham recognized the sound of his car’s horn and went back outside.

(Id. at 162). Durham observed his vehicle in motion and began following the vehicle in another

vehicle driven by his cousin.       (Id.). The chase resulted in the Durhams both being shot at by

the driver in the Saab.         (Id. at 180-89).   That person was eventually identified as James

Lomack.      (Id. at 196-97).

         New Jersey’s carjacking statute provides in part, the following:

                A person is guilty of carjacking if in the course of committing an
                unlawful taking of a motor vehicle, as defined in R.S. 39:1-1, or in
                an attempt to commit an unlawful taking of a motor vehicle he:
                (3) commits or threatens immediately to commit any crime of the
                first or second degree;

                                                    21
               An act shall be deemed to be in the course of committing an
               unlawful taking of a motor vehicle if it occurs during an attempt to
               commit the unlawful taking of a motor vehicle or during an
               immediate flight after the attempt or commission.

N.J. Stat. Ann. § 2C:15-2.

       Petitioner’s argument that the offense was nothing more than a theft because the Saab

was found unattended, is contrary to the plain language of the carjacking statute as it was

provided to the jury.   The record reflects that Walter Durham and his cousin Larry pursued the

stolen Saab as it was driving away from the home where it was parked. (D.E. No. 16-1 at 164).

Despite Petitioner’s submission in his traverse, that Durham “spotted his vehicle at a later time,”

the record reflects that there did not appear to be a considerable break in time between when

Walter Durham first observed his car being driven off and when he boarded his cousin’s car to

pursue the perpetrator. (Id.). Moreover, Petitioner was also found guilty of conspiracy to

commit a carjacking; therefore, all of Lomack’s conduct, specifically shooting at the Durhams

while in the Saab, was attributed to Petitioner. See State v. Samuels, 914 A.2d 1250, 1256 (N.J.

2007) (“[C]onspiracy conviction can only stand if an agreement reasonably can be discerned

from the circumstantial evidence.”).      Petitioner has not demonstrated how the trial court’s

carjacking instruction with respect to Walter Durham’s vehicle was improper pursuant to state

law and certainly has not demonstrated how it violates his constitutional due process rights.

Accordingly, Petitioner is denied relief with respect to this claim.

       B.      Prosecutorial Misconduct

       Petitioner next asserts that the prosecutor’s repeated references to Petitioner’s criminal

history on cross-examination and in closing arguments suggested Petitioner’s propensity for

criminality and thus violated Petitioner’s constitutional rights. (D.E. No. 1 at 9).

                                                 22
       The trial court ruled in advance of Petitioner’s case in chief that Petitioner’s prior robbery

conviction would have to be sanitized, consistent with New Jersey law limiting the evidence of

prior similar crimes to avoid unfair prejudice to the defendant. See State v. Brunson, 625 A.2d

1085 (N.J. 1993); (D.E. No. 16-7 at 17-18).

       During cross-examination, the prosecution questioned Petitioner’s interchangeable use of

the terms “robbery” and “stealing cars.”        (D.E. No. 16-8 at 7).       More specifically, the

prosecutor highlighted Petitioner’s use of the word “robbery” in his testimony when describing

the events of July 29, 1994, but the use of the term “stolen cars” in his post-arrest statement to

police. (Id. at 6-8). The prosecutor urged that Petitioner consciously avoided the use of the

term “robbery” or “robbing” until he heard the state witness’s trial testimony that indicated that

was how Petitioner described his plans to make extra money mere hours before the decedent’s

carjacking and murder.     (D.E. No. 16-9 at 43-44).      The prosecution further submitted that

Petitioner’s calculating testimony was a means to convey to the jury that he used the terms

interchangeably although he only considered his conduct on July 29, 1994, to constitute theft and

not robbery. (Id.). During the course of this exchange, the prosecution attempted to establish

that Petitioner did in fact know the difference between the two offenses with the following line

of questioning:

Q: What about taking money from a woman’s purse: what do you call that?
A: Just the way you said it.
Q: What do you call that?
A: Taking money from a women’s purse.
Q: So if you’re going out robbing someone’s purse you say: Hey, guys, I’m going out and
going to take money from a woman’s purse: right, that’s what you said?
A: I don’t go out taking money from woman’s purses.
Q: You said on July 29, 1994—
A: Didn’t take nothing out of her purse.
Q: You took money; didn’t you, Mr. Hill?
A: From Jim: yes.

                                                23
Q: That’s what Jim-Jim got from the women’s purse after you took her in her vehicle; right,
Mr. Hill?
A: I got money from Jim-Jim.
Q: What did you call that? Why don’t you tell the jury what you called that.
A: I didn’t call it nothing.
Q: What do you call it when you get money from a captive women’s purse? What do you call
that crime, Mr. Hill?
A: I don’t know.
Q: Do you call it stealing cars?
A: Judge, I object. Sidebar please.
THE COURT: No.
Q: Do you call it stealing cars?
A: Call what stealing cars?
Q: Taking money from a captive woman’s purse: what crime do you call that, Mr. Hill?
A: I don’t call it no crime.
Q: You think that’s allowable under the laws of the state of New Jersey, Mr. Hill?
A: No.
Q: It’s not stealing cars; is it, Mr. Hill?
A: No.
Q: And you know that taking money from somebody is called robbery when you use force?
MR. KAPIN: My objection would be that there is no count in the indictment reflecting that
aspect of the case.
THE COURT: This is the defendant’s testimony and part of his main contention relative to
what the state claims in his statement. And I’m going to allow the prosecutor to explore the
language, wherever it takes us. The last questions read back.
(The last question read.)
THE WITNESS: When you use force, yes. I guess so: could be a theft. It could be a theft.
Q: What about when you use force?
A: Robbery, I guess.
Q: And you are familiar with the crime of robbery: are you not, Mr. Hill?
MR. KAPIN: I would object.
THE COURT: I know. I overrule the objection.
MR. KAPIN: Thank you.
Q: You are familiar with the crime of robbery: aren’t you, Mr. Hill?
A: Yes.
Q: And you know that the crime of robbery and armed robbery is totally different from the
crime of car theft: don’t you, Mr. Hill?
A: Yes.
Q: And you know that the crime of robbery and armed robbery is totally different from the
crime of car theft; don’t you, Mr. Hill?
A: Yes.
Q: You’re aware of that right?
A: Yes.
Q: Aware back on July 29, 1994 that they are 2 totally separate and distinct crimes?
A: Yes.

                                            24
Q: Despite the fact you claim to this jury that robbery and stealing cars in your mind—
MR. KAPIN: Objection as to “claim,” and argumentative.
THE COURT: Yes. Please correct the question. It is argumentative.
Q: Back in July 1994, you knew that they were 2 separate and distinct crimes of car theft and
armed robbery?
A: Yes.
Q: You knew it back then?
A: Yes.
Q: And you know it today as you testify?
A: Yes.
Q: And you know they have different punishments for those 2 crimes; correct?
A: Yes.
Q: And you knew when you went out that Friday evening with James Lomack that James
Lomack had, in fact, been convicted of robbery in the past: right, Mr. Hill?
A: Yes.

(D.E. No. 16-8 at 7-8).

       The state court rejected Petitioner’s prosecutorial misconduct claim on direct appeal,

while yielding that Petitioner’s counsel should have been allowed to place objections on the

record. (See D.E. No. 15-8 at 12).

       The cited colloquy does not establish misconduct on the prosecutor’s part.             The

prosecutor did not refer to any of Petitioner’s prior convictions, albeit he did reference, then

deceased, co-conspirator James Lomack’s prior robbery conviction.         (D.E. No. 16-8 at 8).

Moreover, the line of questioning about Petitioner’s recent release from prison and subsequent

decision to engage in criminal activity and associate with a convicted felon despite the terms of

his parole, did not violate the trial court’s Brunson ruling nor did it constitute a violation of

Petitioner’s due process rights. See Greer v. Miller, 483 U.S. 756, 765 (1987) (“[T]o constitute

a due process violation, the prosecutorial misconduct must be of sufficient significance to result

in the denial of the defendant’s right to a fair trial.”) (citations and internal quotation marks

omitted)).



                                               25
       Finally, the prosecutor’s closing arguments references Petitioner’s testimony on

cross-examination to undermine Petitioner’s feigned ignorance on the issue of whether his

co-conspirators’ were armed on the night of the murder.                (D.E. No. 16-9 at 45-49).

Undermining Petitioner’s testimony that he was unaware of the presence of guns on that fateful

night was an appropriate strategy in light of Petitioner’s insistence that his only intent was to

steal cars.   The prosecutor did reference Petitioner’s lengthy criminal history again during

summation, but argued that it was only to undermine Petitioner’s credibility. (Id. at 48-49).

Petitioner takes particular issue with the prosecutor’s use of the phrase “common criminal sense”

in his closing argument.   (D.E. No. 21 at 16).    This Court’s review of the trial record reads the

prosecutor’s use of the challenged phrase “common criminal sense” to suggest that Petitioner’s

actions and thought process as a convicted criminal on the night of the murder were consistent

with the reality of non-criminals who would have found themselves in the same situation.      (D.E.

No. 16-9 at 39).   The same phrase was used again near the close of the prosecutor’s arguments,

this time again, immediately preceded by the phrase “common sense” as a means to implore

members of the jury that the sequence of the events following the decedent’s abduction plainly

reconciled with Petitioner’s goal to not to be identified with the offense.   (D.E. No. 16-9 at 77).

Petitioner has not demonstrated how the closing remarks “so infected the trial with unfairness to

make the resulting conviction a denial of due process.”    United States v. Berrios, 676 F.3d 118,

135 (3d Cir. 2012) (citations and internal quotation marks omitted).

       Consequently, Petitioner has not established that the state court’s application of federal

law was unreasonable. Habeas relief is denied with respect to this claim.




                                                  26
       C.       Trial Court’s Purported Heightened Security Measures

       Petitioner argues in ground six of his petition that the PCR Court violated his

constitutional due process rights for denying the underlying claim as procedurally barred

pursuant to state law.     (D.E. No. 1 at 14-16).    The Appellate Division affirmed the PCR

Court’s denial, ruling that Petitioner could have brought the claim on direct appeal. See Hill,

2014 WL 8335867 at *7.           Respondents submit that this claim is procedurally barred,

nonetheless, this Court denies the claim on the merits.   See Bronshtein, 404 F.3d at 707-710.

       At a pre-trial hearing on April 1, 1996, the trial court addressed an issue that was brought

before the court’s attention months prior, that Petitioner threatened to assault his attorney.

(D.E. No. 15-26 at 5). The trial court responded by having Petitioner restrained in shackles at

that hearing.   (Id.).   Trial counsel objected to the shackles immediately and the following

colloquy ensued:

MR. KAPIN: Judge, wondering if I could have my client’s handcuffs removed?
THE COURT: No.
MR. KAPIN: Wondering if I could have them moved.
THE COURT: No. I heard this on a prior occasion. Your client announced to the law
enforcement officers, here the Sheriff’s officers protecting security of the court, that it was his
intention to assault you, to do that in order to oust you, tangentially, to secure I’m sure an
adjournment of the matter. It’s not going to happen, and for that reason this defendant is going
to be handcuffed in the back and I’m going to have to discuss how to keep him during the trial of
the matter. It is my understanding that there is available and there has been used in the past a
kind of a desk which has - - what used to be called a modesty shield which conceals the legs and
lower body of the occupant. This device has inside of the modesty panels loops to which one
hand of the occupant can be fastened. I have looked into that, I know it has been used here in
this courthouse in other cases where there has been threatened violence and it’s my consideration
that we will be using that here unless I am persuaded to the contrary.
MR. KAPIN: Well, let’s address some of the other things first. Maybe we should introduce
ourselves for the record. Albert Kapin on behalf of Alonzo Hill.
MS. SAVOY: Cassandra Savoy on behalf of Tony Frazier.
MR. TAYLOR: Stephen Taylor representing the state.
MR. KAPIN: It would seem to me if the threats were made concerning me, I should put on the
record my motion with regard to these threats or purported threats, and I recall the day in
question. Since that day I’ve had numerous meetings with my client without the benefit of

                                                27
restraints in the Essex County Jail. I’ve had no problem with him whatsoever. I anticipate
that if he were to be handcuffed in any way during the trial, particularly given the nature of the
allegations here, he would not be able to receive a fair trial. I expect that he might be a witness
in this proceeding and I can’t imagine how that vanity shield should apply should he be a
testifying witness. It would seem to me that I am satisfied as the prospective target of these
allegations that there’s not going to be a problem, that in my view I have no problem with him
being uncuffed. I would prefer him to be uncuffed so we can take notes at this time. So I
would ask the Court to factor that in. It would be a strenuous objection to say the least to have
him any any way restrained at this point. If during these proceedings the Court were to see any
problem, whatsoever, the Court could act accordingly, but I would ask the Court to take it on
faith at this point that there would be no problem.
THE COURT: Well, unfortunately, Mr. Kapin while the Court will be able to see when and it
happens, any such effort could without any doubt be accomplished in less than one second I
myself could do it in one less one second. So, therefore, it would be a little too late after seeing
or by the time one sees the deed is done. We’re going to leave him cuffed behind when we
have no jury present. I’ll consider what to do when we have a jury present. In [sic] he wishes
to assault you in the presence of a jury, the case will go forward with that jury knowing what to
make of the character of the assaulter, but I don’t have that added protection of the jury present
here, so I’m going to use the handcuffs.
MR. KAPIN: If the Court is going to use the handcuffs, it would be my position it would be
appropriate to handcuff in the front. It’s very uncomfortable for them to sit in this way up
against handcuffs and I respect these hearings are going to take some time. It’s not as if it’s
going to be a very short truncated matter. I expect we’re going to be here most of, if not all, of
tomorrow, tomorrow and the balance of today.
THE COURT: I would think so.
MR. KAPIN: I think security could be accomplished if they were handcuffed in the front.
THE COURT: I don’t think so. I told I could do it in less than a 2nd, handcuffed in front of
me.
MR. KAPIN: Do what, judge? I’m sorry.
THE COURT: Assault the person next to me. I have no problem with it. Let’s go.
MR. KAPIN: My position just for the record.
THE COURT: I know. I understand. I’ve explained my reasons.
MR. KAPIN: I just want the record clear that it’s not me in any way requesting this be done.
THE COURT: We also have a history here in this courthouse of at least 2 serious assaults on
persons seated at counsel table, and that’s why I’m so certain I can do it personally in less than a
second, I know how to do it. Okay.
THE DEFENDANT: I don’t get to say nothing about that matter?
THE COURT: No, sir.

(Id. at 5-8).

        The trial court resumed its discussion of the issue of trial security on the following

day—this time with the input of chief of court security, Chief Tamburro.        (D.E. No. 15-27 at


                                                28
3-19).     The court pondered the security measures it could take once trial commenced and

decided on designating assigned spaces at the counsel table creating sufficient space for security

officers to intervene in the event of an altercation between Petitioner and trial counsel.       (Id. at

15).     Trial counsel objected to this option on the basis of the potential for unfair prejudice to the

Petitioner should the jury perceive the distance as an indication of Petitioner’s dangerous nature.

(Id.).    Counsel’s request for a brief recess to confer with the court security personnel was

granted and counsel subsequently expressed his amenability to the proposed measure.              (Id. at

17-18).     The trial record does not reflect any further discussion of any security concerns or

objections to any heightened security measures during the course of the trial.

          The United States Supreme Court articulated that when determining whether the

“conspicuous” or “noticeable deployment of security personnel in a courtroom during trial” is

prejudicial, “[a]ll a federal court may do in such a situation is look at the scene presented to

jurors and determine whether what they say was so inherently prejudicial as to pose an

unacceptable threat to defendant’s right to a fair trial.”     Holbrook v. Flynn, 475 U.S. 560, 568,

572 (1986).

          Petitioner has not provided any factual basis to determine that there were any heightened

security measures in place other than the assigned seating at the defense table. He does not

indicate, nor does the record reflect, that extra court officers were assigned to that particular

courtroom during Petitioner’s trial. Assuming arguendo that there were, the record reflects a

legitimate security threat from the Petitioner himself, who expressed an intent to harm his

counsel, albeit months before the trial commenced.           (D.E. No. 15-27 at 13).    Moreover, the

record reflects that the trial judge and the attorneys discussed the high-profile nature of the case,

the media interest in the case and the recent history of physical attacks against attorneys in that

                                                   29
particular courthouse.     (Id. at 13-14).    If there were additional security officers in the

courtroom, it could have been to maintain an orderly courtroom, protect the attorneys from

overbearing reporters interested in obtaining statements or just for the overall security of

everyone in the courtroom.     Unlike the facts of Holbrook, where defense counsel objected to a

group of uniformed state troopers positioned in the row of seats directly behind the defendants

during the trial, the record here does not indicate what if anything the jury may have observed

that was out of the ordinary. Holbrook, 475 U.S. at 570.        In his traverse, Petitioner adds that

the trial court’s refusal to allow Petitioner an opportunity to respond to the trial judge’s security

concerns, was a violation of his due process rights.    (D.E. No. 21 at 52-53).    However, he still

fails to provide any additional information about what he constituted to be an increased security

measure at his trial.    Therefore, Petitioner has not demonstrated that any additional security

measures were taken and certainly not that any security measures that could be deemed

inherently prejudicial, were at play. Thus, Petitioner is denied relief with respect to this claim.

       D.      PCR Court Erroneously Denied Petitioner’s Motion for New Trial

       Petitioner submits in ground eight of his federal habeas petition, that recantations from

two key state witnesses, Derrick McKenzie and Daniel Jackson warranted a new trial despite the

PCR court’s erroneous decision otherwise.        (D.E. No. 17).     Respondents provide that this

claim is procedurally defaulted because of Petitioner’s failure to provide certifications in support

of his claim to the state court.   (D.E. No. 15 at 80-81).   This Court begins by noting that there

is absolutely no basis in the record that supports that either Jackson or McKenzie ever recanted

or indicated that they wanted to recant their testimony.

       The state court rejected this claim, opining,



                                                 30
               Defendant’s assertion that the two witnesses who implicated him
               in the crimes have recanted their statements finds no support in the
               record. His bald assertions that these witnesses would recant
               sworn testimony is insufficient to established a prima facie claim
               for relief.

See Hill, 2014 WL 8335867 at *7 (citation omitted).

       Petitioner failed to provide a factual basis for this recantation claim in his initial federal

habeas petition filing as well.     In his traverse filing in this Court, Petitioner finally provided,

what both Jackson and McKenzie may have provided had counsel secured their affidavits.

       Petitioner submits that Jackson could have certified that his testimony downplayed his

relationship with Petitioner.     (D.E. No. 21 at 65).   According to Petitioner, despite Jackson’s

testimony on direct examination, that Petitioner was an associate and coworker, he was actually

his biological cousin. (Id.). Moreover, Petitioner vaguely submits that Jackson could have

also certified that some of his statements and testimony were false.     (Id.).

       Contrary to Petitioner’s assertion that Jackson’s familial relationship with Petitioner was

not established, the record reflects that the prosecutor refers to Jackson as Petitioner’s “blood

cousin” in his closing argument.       (D.E. No. 16-9 at 43). Notwithstanding this inconsistency

about their familial relationship, Petitioner does not identify what part of Jackson’s testimony

would have been recanted.

       Petitioner also finally sheds light on what the now-deceased Derrick McKenzie would

have purportedly provided in his certification.          Petitioner submits that McKenzie falsely

testified about who actually took possession of James Lomack’s firearms after his death.         (D.E.

No. 21 at 65).    Petitioner adds that McKenzie’s certification would have also stated that he

provided perjured testimony as a form of retribution against Petitioner who McKenzie saw as

somehow involved in his brother James Lomack’s death. (Id. at 65-66).             This Court notes that

                                                  31
Petitioner does not indicate when or how it was that he learned that either Jackson or McKenzie

considered recanting their trial testimony.

          The state court rejected this claim as having “no support in the record” and this Court

agrees.    See Hill, 2014 WL 8335867 at *7. Petitioner did not provide any factual basis to the

state court to support his claim that these two individuals recanted their trial testimony. See

Zettlemoyer v. Fulcomer, 923 F.2d 284, 301 (3d Cir. 1991) (“[B]ald assertions and conclusory

allegations do not provide sufficient ground to warrant requiring the state to respond to discovery

or to require an evidentiary hearing.”).       Therefore, Petitioner is denied habeas relief with

respect to this claim.

          E.       Ineffective Assistance of Counsel

          The balance of Petitioner’s claims is ineffective assistance claims against his trial,

appellate and PCR counsels.        The Supreme Court set forth the standard by which courts must

evaluate claims of ineffective assistance of counsel in Strickland v. Washington, 466 U.S. 668

(1984).        First, the defendant must show that counsel’s performance was deficient. Id.   This

requirement involves demonstrating that counsel made errors so serious that he was not

functioning as the “counsel” guaranteed by the Sixth Amendment. Id. at 687. Second, the

defendant must show that he was prejudiced by the deficient performance.        Id.   This requires

showing that counsel’s errors deprived the defendant of a fair trial. Id.

          Counsel’s performance is deficient if his representation falls “below an objective

standard of reasonableness” or outside of the “wide range of professionally competent

assistance.”       Id. at 690.   In examining the question of deficiency, “[j]udicial scrutiny of

counsel’s performance must be highly deferential.”         Id. at 689.   In addition, judges must

consider the facts of the case at the time of counsel’s conduct, and must make every effort to

                                                  32
escape what the Strickland court referred to as the “distorting effects of hindsight.” Id.      The

petitioner bears the burden of showing that counsel’s challenged action was not sound strategy.

Kimmelman v. Morrison, 477 U.S. 365, 381 (1986).            Furthermore, a defendant must show a

reasonable probability that, but for counsel’s errors, the result of the proceeding would have been

different.   Id. at 694.

        When assessing an ineffective assistance of counsel claim in the federal habeas context,

“[t]he pivotal question is whether the state court’s application of the Strickland standard was

unreasonable,” which “is different from asking whether defense counsel’s performance fell

below Strickland’s standard.”       Grant v. Lockett, 709 F.3d 224, 232 (3d Cir. 2013) (quoting

Harrington v. Richter, 562 U.S. 86, 101 (2011)). “A state court must be granted a deference

and latitude that are not in operation when the case involves [direct] review under the Strickland

standard itself.”   Id.    Federal habeas review of ineffective assistance of counsel claims is thus

“doubly deferential.”      Id.   (quoting Pinholster, 131 S.Ct. at 1403). Federal habeas courts

must “take a highly deferential look at counsel’s performance” under Strickland, “through the

deferential lens of § 2254(d).”      Id. (internal quotation marks and citations omitted).   “With

respect to the sequence of the two prongs, the Strickland Court held that ‘a court need not

determine whether counsel’s performance was deficient before examining the prejudice suffered

by the defendant as a result of the alleged deficiencies . . . . If it is easier to dispose of an

ineffectiveness claim on the ground of lack of sufficient prejudice, which we expect will often be

so, that course should be followed.’”       Rainey v. Varner, 603 F.3d 189, 201 (3d. Cir. 2010)

(quoting Strickland, 466 U.S. at 697).




                                                  33
                 1.      Ineffective Assistance of Trial Counsel

          Petitioner alleges in grounds four and five of his petition, that he was deprived of his

Sixth Amendment right to counsel due to his trial counsel’s ineffective assistance. (D.E. No. 1

at 12-13). Petitioner first contends that he objected to counsel’s representation during the

pre-trial phase, when counsel indicated “that he would be unable to construct any defense.”       (Id.

at 13).    Moreover, Petitioner claims that counsel failed to call several witnesses in Petitioner’s

defense despite Petitioner’s assertions that they would be able to effectively undermine the

state’s case. (Id.).     Petitioner next claims that trial counsel failed to move for a change of

venue, failed to object to the admissibility of prejudicial other crimes evidence as well as

prejudicial photographs of the victim and finally that trial counsel failed to provide the trial court

with proposed jury instructions on conspiracy liability and accomplice liability. (Id. at 13).

Petitioner unsuccessfully raised all of the aforementioned ineffective assistance claims before the

PCR court.      (D.E. No. 15-16).    This Court will address all of the claims pertaining to trial

counsel simultaneously.

          The state court summarily rejected the claims against trial counsel, determining:

                 At the outset, it should be noted that under Strickland, an attorney
                 need not present every argument that the defendant urges as a part
                 of its case in chief. Jones v. Barnes, 463 U.S. 745, 751 (1983).
                 Moreover, trial counsel is left to its years of experience to
                 determine all necessary strategies for trial. Thus, counsel is not
                 required to advance every conceivable argument that its client
                 desire to assert during the trial or on appeal. Jones v. Barnes, 463
                 U.S. 745, 751 (1983). To that end, Petitioner has failed to meet
                 its burden in proving its claim for ineffective assistance of counsel
                 as it applies to the first, second and sixth points asserted in
                 Petitioner’s application.

                 Further, on the first point raised by Petitioner regarding trial
                 counsel’s failure to call or contact witnesses for pre-trial and trial
                 proceedings, the Court was not provided with affidavits confirming

                                                  34
                  the allegations raised by the Petitioner until today, October 19,
                  2012. The Court having read the affidavits is not satisfied and
                  would continue to deny the request for an evidentiary hearing and
                  relief under PCR. The Court finds th affidavits severely out of
                  time. Moreover, PCR counsel notes in his certification that he
                  made several attempts to contact the requested parties on
                  Petitioner’s behalf and was met with opposition. Thus, there is
                  no indication that trial counsel would have been able to receive the
                  cooperation of the said witnesses had he attempted to contact them.
                  Finally, the Petitioner does not indicate how calling the said
                  witnesses would have helped him at trial, or even how such
                  testimony could have been admitted under the New Jersey Court
                  Rules of Evidence for relevancy.          Additionally, given the
                  substantial evidence presented by the State, Petitioner has not
                  established a prima facie case. Thus, the Court cannot grant
                  Petitioner’s request based on the blind assertions made in his
                  application.

(Id. at 7-8).

                                 Failure to call additional defense witnesses

         Petitioner argues that counsel “failed to call Shawn Hill, Danielle “Daniels” Elliot 2. [sic]

Frederick Lowery, William Carter, Tonique Griffin, and Tonya Lewis all who could have

bolstered defendant’s claims and contradict the State’s Theory of the procedure in which

Petitioner was arrested.” (D.E. No. 1 at 12). Petitioner’s initial federal habeas filing does not

put forth what aspect of the arrest these individuals would have been able to provide testimony

on or what if anything about his arrest violated any of his rights.                   However, his traverse sheds

lights on what these individuals’ potential testimony may have included.

         In his PCR petition, Petitioner provided a brief proffer of what some of the

aforementioned individuals’ testimony would have been had counsel called them to testify at




2
         Petitioner refers to Danielle by multiple last names, Daniels and Elliott.   To avoid any confusion, she will
be referred to by her first name in this Opinion.

                                                          35
trial.   (D.E. No. 15-19 at 78-81).       Additionally, Al-Nisa Hill, Shawn Hill and Danielle

submitted certifications to the PCR court. (D.E. No. 15-16 at 7-8; D.E. No. 15-21 at 32-39).

         When denying his PCR petition, the trial court provided-

                Further, on the first point raised by Petitioner regarding trial
                counsel’s failure to call or contact witnesses for pre-trial and trial
                proceedings, the Court was not provided with affidavits confirming
                the allegations raised by the Petitioner until today, October 19,
                2012. The Court having read the affidavits is not satisfied and
                would continue to deny the request for an evidentiary hearing and
                relief under PCR. The Court finds the affidavits severely out of
                time. Moreover, PCR counsel notes in his Certification that he
                made several attempts to contact the requested parties on
                Petitioner’s behalf and was met with opposition. Thus, there is
                no indication that trial counsel would have been able to receive the
                cooperation of the said witnesses had he attempted to contact them.
                Finally, the Petitioner does not indicate how calling the said
                witnesses would have helped him at trial, or even how such
                testimony could have been admitted under the New Jersey Court
                Rules of Evidence for relevancy.          Additionally, given the
                substantial evidence presented by the State, Petitioner has not
                established a prima facie case. Thus, the Court cannot grant
                Petitioner’s request based on the blind assertions made in his
                application.

(D.E. No. 15-16 at 7-8).

         The Appellate Division affirmed the PCR denial and articulated that it too was not

swayed by the three affidavits provided by the two Hill sisters and Danielle.

                Defendant’s claim that his counsel failed to investigate the
                circumstances surrounding his statement to the police and
                invocation of his right to counsel and to call witnesses to testify
                that defendant requested counsel and sought to exercise his right to
                remain silent before making a statement to the police is squarely
                refuted by the record.         Trial counsel moved to preclude
                defendant’s statement to the police. Counsel called one of
                defendant’s sisters to testify at the Miranda hearing, and she and
                defendant testified at length. Judge Perretti did not find either
                one to be a credible witness. She concluded the police advised
                defendant of his rights, that he understood them and that he


                                                 36
               voluntarily waived them without threats, promises, psychological
               pressures or inducement.

               Further, trial counsel stated on the record that he had met with
               defendant twenty times in the course of preparing for trial.
               Counsel succeeded in having two counts of the indictment
               dismissed, moved to suppress the gun seized from defendant at the
               time of his arrest and hired a ballistics expert on his behalf.
               Defendant has presented no proof of his claims that his counsel
               failed to adequately investigate the case or that additional
               witnesses would have changed the result of the Miranda hearing.
               Having reviewed the additional certifications defendant submitted
               to the court in 2012, we note they are not consistent with
               defendant’s statements in his 2008 verified petition. In light of
               Judge Perretti’s findings at the Miranda hearing based on the
               testimony of defendant and his sister, we cannot conclude that had
               counsel been able to secure the testimony of these additional
               witnesses that the result would have been different.

See Hill, 2014 WL 8335867 at *6.

        This Court reviewed Petitioner’s submission to the state court and will address his proffer

in both his state and federal habeas filings, if any, as to each witness.

                                             Shawn Hill

        Petitioner submits in his federal habeas petition that, “Shawn Hill was a principle witness

to the statement given during petitioner’s interrogation so much so that her signature is on the

statement.”   (D.E. No. 1 at 12).    The record reflects that Petitioner’s older sister, Shawn Hill,

did join Petitioner in the interview room at his request.             (D.E. No. 15-27 at 95-104).

Lieutenant Carrega testified at a pre-trial hearing, that after providing both Petitioner and Shawn

Hill with food and refreshments, Petitioner read and signed a form waiving his Miranda rights.

(Id. at 103). Moreover, Shawn Hill signed the card as a witness to Petitioner’s waiver.      (Id. at

104).




                                                  37
       The record reflects that Petitioner’s younger sister, Al-Nisa Hill, testified about the

circumstances surrounding Petitioner’s arrest and his subsequent police interview, at a pre-trial

hearing. (D.E. No. at 15-29 at 88).      Al-Nisa Hill testified that she and her sister Shawn were

in the interview room with Petitioner shortly before he provided a statement.        (Id. at 126-131).

She testified that his cooperation stemmed from his concern that police would charge Al-Nisa

with criminal charges, as they had threatened. (Id. at 91-94 & 129-30). According to Al-Nisa,

notwithstanding her brother’s request for a lawyer just moments prior, the law enforcement

personnel in the room used the threat of prosecuting Al-Nisa to encourage Petitioner’s

cooperation. (Id. at 96 & 129).       Al-Nisa testified that she did not remain in the room when

Petitioner provided the statement. (Id. at 131). She also testified that she was coerced into

allowing the police to search her apartment shortly after Petitioner’s apprehension.            (Id. at

114-119). Investigator Patrick DeFrancisci’s testimony contradicted Al-Nisa Hill’s testimony

that she was coerced into giving consent to search her apartment.          (D.E. No. 15-27 at 167).

The trial court determined that Al-Nisa Hill’s testimony was incredible in its entirety.         (D.E.

No. 15-29 at 200-201).

       As for his proffer as to his sister Shawn’s potential testimony, trial counsel’s decision to

not call the elder Hill sister could have been a strategic decision, particularly in light of the trial

court’s complete rejection of their younger sister, Al-Nisa Hill’s testimony.                 Despite

Petitioner’s bald allegations that his sister Shawn could have testified about the coercive nature

of the post-arrest interview, Shawn’s presence in the interview room throughout the entire

duration of Petitioner’s statement and her serving as a witness to the Miranda waiver could have

contradicted Petitioner’s claim that his waiver was not voluntary.                See Henderson v.



                                                  38
DiGuglielmo, 138 F. App’x 463, 470 (3d Cir. 2005) (“[S]trategic decision did not constitute

unreasonable professional performance under Strickland.”) (citation omitted).

                                             Danielle

       As to his then-girlfriend, Danielle, Petitioner submits in his federal habeas petition that,

“Danielle Daniels was also present during both the interrogation and statement taken by

petitioner.” (D.E. No. 1 at 12). In his PCR petition, Petitioner submitted that Danielle could

have testified about the police search of her home as well as the police’s intentions with respect

to bringing her to the office shortly after Petitioner’s arrest. (D.E. No. 15-19 at 79).   The state

court reviewed Danielle’s 2012 certifications to the PCR court and deemed the certification

inconsistent with Petitioner’s 2008 submission to the court and unlikely to have changed the

outcome of Petitioner’s trial proceedings. See Hill, 2014 WL 8335867 at *6.

       Contrary to Petitioner’s claim that Danielle was also present during his interview,

Lieutenant Carrega testified at Petitioner’s pre-trial hearing that Danielle was in the squad room,

which he testified was different from the interview room.      (Id. at 128).   Moreover, the record

reflects that Danielle was not present at the time of Petitioner’s arrest in his sister’s Irvington,

New Jersey apartment and there was no testimony or evidence introduced at Petitioner’s trial as a

result of the purported search of Danielle’s home.    (D.E. No. 15-29 at 92-93).

                                           Tanya Lewis

       Next, Petitioner offered in his PCR petition that Tanya Lewis, who was co-conspirator

James Lomack’s girlfriend up until the time of his death, “would have testified to the events

about her apartment being searched and what was said about me in connection with this crime

and another crime that no one wants to talk about.”     (D.E. No. 15-19 at 80).



                                                39
          As for Tanya Lewis’ potential testimony, this is once again a bald assertion from

Petitioner that he does not support with any further factual information.                  Petitioner does not

explain the significance of the alleged conversation between Lewis and the officers who

searched her home or how this could have aided in Petitioner’s defense.                         In his traverse,

Petitioner provides that Lewis could have supported Petitioner’s claim that Derrick McKenzie 3

fabricated his testimony about who really took possession of co-conspirator’s James Lomack’s

firearms after Lomack’s death.         (D.E. No. 21 at 43-44).

                                   Frederick Lowery and William Carter

          Petitioner also proffered that both Frederick Lowery and the now-deceased William

Carter could have helped establish that Petitioner requested counsel immediately after his arrest.

(Id.). In his traverse, he adds that both men could have testified about the circumstances of

Petitioner’s interrogation and arrest, particularly the officers’ misrepresentation to both Al-Nisa

Hill and Petitioner that they were executing an arrest warrant for Sandra McKnight’s murder,

when in actuality they only had a warrant for charges of receipt of stolen property.                       (Id. at

42-43).

          Petitioner’s claim that both Frederick Lowery and William Carter witnessed Petitioner’s

request for an attorney is a bald assertion that he does not support with any facts.                 The record

reflects that both Lowery and Carter were both at Al-Nisa Hill’s apartment at the time of

Petitioner’s arrest.    (D.E. No. 15-29 at 85). However, it is unclear what part of the apartment

Lowery was in at the time of Petitioner’s arrest.            More importantly, Petitioner’s own testimony



3
         Petitioner refers to Derrick McKenzie as “Derrick Lomack” in his traverse. (D.E. No. 21 at 43). At
Petitioner’s trial, McKenzie testified that he was James Lomack’s brother (D.E. No. 16-5 at 4); however, nothing in
the record indicates that McKenzie used the surname Lomack.

                                                        40
at his pre-trial suppression hearing was that he asked for an attorney while he was detained alone

in a police vehicle outside of his sister’s home.         (Id. at 136 & 138).

                                                Tonique Griffin

        Lastly, although Petitioner’s initial filing in this Court did not provide any details about

Tonique Griffin’s supposed involvement in his arrest, he provides additional facts in his traverse,

that Griffin’s home was also searched on the day of Petitioner’s arrest.                  (D.E. No. 21 at 43).

Petitioner does not explain this information’s relevance other than she may have been able to

provide “any information that was told to her about the reason(s) why they were looking for

petitioner. (Id.).

        This Court finds that Petitioner has not demonstrated that the state court decision was

unreasonable.      See Matteo v. Superintendent, 171 F.3d 877, 891 (3d Cir. 1999). The record

suggests that Petitioner advised his trial counsel to investigate certain witnesses in advance of

trial, but Petitioner’s own submission provides that he was unaware of whether trial counsel in

fact did so or not. 4    (D.E. No. 15-19 at 83). He also does not provide any information about

when he learned of some of the information that these individuals had, particularly Tanya

Lewis’s supposed conversations with law enforcement about other crimes, that could have

potentially assisted in Petitioner’s defense.

        Petitioner has not established that trial counsel did not investigate these witnesses nor that

counsel’s decision not to call these witnesses was not born out of a sound trial strategy.

Moreover, this Court acknowledges Respondents’ argument that Petitioner’s PCR counsel

certified that he unsuccessfully attempted to contact some of the above-named individuals, albeit

4
        In Petitioner’s PCR filing, he submits “I also informed Judge Perretti that Mr. Kapin was not investigating
my case and that he had not contacted the witnesses I listed above. Judge Perretti responded that I could not say
Mr. Kapin was not representing me because he still had time to interview the witnesses I was asking about. To my
knowledge, however, he never did it.” (D.E. No. 15-12 at 21-22).
                                                        41
his attempts were more than three years after Petitioner’s trial.       Further, despite their earlier

lack of cooperation during Petitioner’s post-conviction proceedings, Al-Nisa Hill, Shawn Hill

and Danielle finally provided affidavits certifying what their testimony would have entailed, over

a decade and a half after Petitioner’s trial, which the PCR court rejected as unsatisfactory and the

Appellate Division concurred.      (D.E. No. 15-16 at 7).   The state court’s application of clearly

established federal law was not unreasonable. Therefore, Petitioner is not entitled to federal

habeas relief on this claim.

                                Failure to move for a change of venue

       Petitioner also claims that trial counsel failed to move for a change of venue despite the

obvious potential of prejudice trying a carjacking case in that jurisdiction during the relevant

time period. (D.E. No. 1 at 13). Petitioner bases this claim on the extensive news coverage of

the onslaught of carjackings that occurred in Essex County during this timeframe.               (Id.).

Moreover, Petitioner argues that the media’s interest in his particular case, which was brought to

the trial court’s attention numerous times by trial counsel, necessitated a change of venue.    (Id.).

Petitioner argues that notwithstanding his counsel’s efforts of bringing the media focus on

area-car jackings to the court’s attention, he stopped short of making a formal written or oral

motion for a change of venue.     (Id.).

       The Appellate Division summarily disposed of this claim, stating the following-

“Regarding defendant’s claim that his counsel failed to file a formal motion for change of venue,

to preclude other crimes evidence and prejudicial photographs of the victim, we note that Judge

Perretti stated on the record, in response to defendant’s request, that she would not grant a

motion to change venue.”       Hill, 2014 WL 8335867 at *6.



                                                 42
               “In a habeas corpus proceeding such as this, the inquiry narrows to
               whether the refusal to change venue amounts to a denial of the
               defendant’s constitutional rights.      Publicity standing alone,
               however, has only rarely been held to demand a change of venue
               and, when it has, there usually has been evidence of insensitive and
               active official involvement in its promotion and prorogation.”

Martin v. Warden, 653 F.2d 799, 804, 805 (3d Cir. 1981).

       Here, the record reflects that the trial court granted counsel’s request that the jury venire

be questioned about specific issues such as: any predisposed ethnic/racial bias due to the

decedent having been identified as white and her assailants being identified as black; their

awareness of and sentiments on the rash of local car jackings that were publicized in the media;

and their knowledge of Petitioner’s case and his criminal history, particularly in light of an

article that was published just days before jury selection began.   (D.E. No. 15-32 at 9-16).

       Petitioner has not established how trial counsel’s not moving for change of venue was

ineffective under Strickland.    The record demonstrates that the jury venire was adequately

questioned during jury selection. Prospective jurors who indicated that they were peripherally

aware of the case, did not appear to recall particular details of the murder, which by that point

had occurred almost two years prior.       (D.E. No. 15-32 at 82 & 85-91).         There were no

statements by any impaneled jurors that suggested they had already decided Petitioner’s guilt

even if they had heard of the McKnight murder generally. See Martin, 653 F.2d at 806 (“A

juror’s ignorance may not be expected; only a juror’s impartiality can be assured.”). The state

court’s decision to deny relief with respect to this claim was not an unreasonable application of

clearly established federal law. Consequently, Petitioner is denied habeas relief with respect to

this claim.




                                                43
                      Failure to Preclude Prejudicial Photographs of the Victim

          Petitioner next argues that trial counsel’s failure to object to prejudicial photographs of

the decedent was ineffective.       (D.E. No. 1 at 13).       Petitioner is not specific about which

photographs of the decedent he considered prejudicial.

          The Appellate Division briefly rejected the claim stating, “Defendant nowhere identifies

the pictures of the victim he claims prejudiced him or notes whether counsel objected to their

admission.”     Hill, 2014 WL 8335867 at *6.

          At Petitioner’s trial, the state introduced decedent’s photographs through witnesses,

Trooper Andre Robinson of the New Jersey State Police, Investigator Stephen Bright of the

Essex County Prosecutor’s Office as well as medical examiner, Dr. Marie McCajoux.              (D.E.

No. 16-3 at 10-45; D.E. No. 16-7 at 6-12).               Trooper Robinson, who was the first law

enforcement personnel member to encounter the decedent’s vehicle after the carjacking, testified

about looking into the back seat of decedent’s stolen vehicle and observing what appeared to be a

woman sleeping.       (D.E. No. 16-3 at 13).    Trooper Robinson testified that the pictures depicted

the woman’s head covered with a towel.         (Id. at 18).

          Investigator Bright then testified about a series of pictures of both the interior of

decedent’s vehicle at the time it was found, which included a picture of a bone fragment,

ammunition shell casing and rubber surgical gloves in the front seat area, as well as the

decedent’s corpse as she appeared when discovered by the police. (Id. at 26-30 & 37-39).

Trial counsel unsuccessfully objected to the admission of the photographs.          (Id. at 35-36 &

41-45).     Counsel argued that there was no argument about the decedent’s cause of death and

that Petitioner was in the vehicle at the time.    (Id. at 36). Moreover, counsel objected that they

would possibly be cumulative because the autopsy pictures that would presumably be introduced

                                                    44
by the state through other witnesses would potentially depict the same injuries on the decedent.

(Id. at 42).

        The trial court rejected both objections responding:

                  There is massive contest on the issue of the causes of death, but
                  that she was shot in the head is obviously not disputed. How she
                  was shot is hotly contested, so anything at all that indicates how
                  she was shot, that this was not an accident, that this was in fact as
                  the state contends an execution is in the case. I don’t see that
                  these are anything other than crime-scene photographs. They are
                  not particularly inflammatory, they are not particularly gruesome.
                  I’ve seen each and every one of them and I do not see that they are
                  cumulative.

(Id. at 44-45).

        Trial counsel subsequently objected to one particular photograph that appeared to have

the decedent’s brain matter in the photograph.          (Id. at 46). The trial court responded that it had

already ruled on the specific photograph.      (Id.).

        Trial counsel later objected to all of the autopsy photographs of the decedent, particularly

those which he characterized as “dirty,” showing the entry wound as well as decedent’s brain

matter on one side of her head.        (D.E. No. 16-7 at 4). While the trial court agreed that one

photograph in particular was gruesome, it ruled that the image was probative to the state’s case

that this was an intentional execution.        (Id. at 6).      The trial court agreed with the state’s

argument that the photograph’s depiction of gun powder on the side of decedent’s head was

proof that the murder weapon made contact with her head prior to her being shot and it further

dispelled the notion of “the gun just going off.”        (Id. at 5). Nonetheless, the trial court granted

trial counsel’s request that a curative instruction be provided to the jury that the images “should

not inflame your passion.”      (Id. at 7).



                                                   45
        The United States Supreme Court in Old Chief v. United States, 519 U.S. 172 (1997),

provided a thorough analysis of the balancing act conducted by trial courts when weighing the

probative nature of evidence versus the possibility of prejudice.      There, the Supreme Court

addressed the issue of whether the admission of evidence of defendant’s prior criminal

conviction for a similar offense as that charged despite defendant’s offer to stipulate to the prior

conviction without naming the crime of conviction was prejudicial.     Id. at 176-77.

               “But there is something even more to the prosecution’s interest in
               resisting efforts to replace the evidence of its choice with
               admissions and stipulations, for beyond the power of conventional
               evidence to support allegations and give life to the moral
               underpinnings of law’s claims, there lies the need for evidence in
               all its particularity to satisfy the jurors’ expectations about what
               proper proof should be. Some such demands they bring with
               them to the courthouse, assuming, for example, that a charge of
               using a firearm to commit an offense will be proven by introducing
               a gun in evidence. A prosecutor who fails to produce one, or
               some good reason for his failure, has something to be concerned
               about.

Id. at 188.

        Additionally, as one court has compiled, several circuit courts of appeals have rejected

due process claims involving the admission of gruesome evidence.

               See Franklin v. Bradshaw, 695 F.3d 439, 456-57 (6th Cir. 2012)
               (rejecting claim that autopsy photographs of charred, disfigured,
               and gory remains of victims denied petitioner the fundamental
               right to a fair trial); Biros v. Bagley, 422 F.3d 379, 391 (6th Cir.
               2005) (holding admittedly gruesome photographs of victim’s
               severed head, severed breast, and torso depicting pre-and
               post-mortem injuries demonstrated defendant’s intent to kill and
               mutilate, and that court’s limited instruction was sufficient to
               guarantee fundamentally fair trial); Cooey v. Coyle, 289 F.3d 882,
               893-94 (6th Cir. 2002) (finding gruesome and duplicative
               photographs were highly probative and did not “raise the spectre of
               fundamental fairness such as to violate federal due process of
               law”).    Many other circuit courts of appeals have done so as
               well. Lyons v Brady, 666 F.3d 51, 54-56 (1st Cir. 2012); Wilson

                                                46
               v. Sirmons, 536 F.3d 1064, 1114-16 (10th Cir. 2008); Rousan v.
               Roper, 436 F.3d 951, 958-59 (8th Cir. 2006); Woods v. Johnson,
               75 F.3d 1017, 1038-39 (5th Cir. 1996); Gomez v. Ahitow, 29 F.3d
               1128, 1139-40 (7th Cir. 1994); Batchelor v. Cupp, 693 F.2d 859,
               865 (9th Cir. 1982).

Ahmed v. Houk, No. 07-0658, 2014 WL 2709765 at *82 (S.D. Ohio June 16, 2014).

       Here, Petitioner has not established how the prosecution’s use of the photographs

violated his due process rights.   The prosecution supported its theory of the case that Petitioner

was aware of the murder weapon’s existence in the vehicle because he was the one that ordered

Tony Frazier to shoot decedent.     Some of the images, while offensive, were, as the trial court

ruled, essential to proving the charged crimes.       Finally, Petitioner has not established how

counsel’s performance was ineffective.        The record, as reflected above, establishes trial

counsel’s numerous objections to the photographs.       Consequently, the state court’s ruling was

not an unreasonable application of clearly established federal law.      Petitioner is denied relief

with respect to this claim.

                      Failure to Move for Exclusion of Prejudicial Evidence

       Petitioner argues that trial counsel’s failure to move to exclude the .38 caliber handgun

that was retrieved at the time of his arrest was ineffective assistance. (D.E. No. 1 at 13). It

should be noted that although the state court rejected Petitioner’s claim that the .38 caliber gun

was unlawfully admitted into evidence, this federal habeas petition is the first instance where

Petitioner raises the claim within the context of an ineffective assistance of counsel. In light of

this Court’s rejection of Petitioner’s claim that the trial court’s admission of the .38 caliber

handgun was a violation of Petitioner’s due process, Petitioner has not established how counsel’s

representation was ineffective.    See supra Section A. 1.   Moreover, the record reflects that trial



                                                 47
counsel vigorously objected to the introduction of the handgun into evidence, notwithstanding

the strong basis for its admission. (D.E. No. 15-31 at 64-79).

   Failure to Provide Proposed Accomplice Liability and Conspiratorial Liability Instructions

       Petitioner also argues that trial counsel’s failure to provide the trial court with proposed

vicarious liability instructions was ineffective. (D.E. No. 1 at 13). This Court’s review of

these particular instructions and rejection of Petitioner’s due process claim undermines

Petitioner’s argument that counsel’s performance was in anyway deficient.       See supra Section

A.2.   Additionally, as the Appellate Division noted at Petitioner’s PCR appeal: “He also

nowhere explains the effect of his counsel’s alleged failure to provide the court with proposed

instructions regarding conspirator liability, accomplice liability and vicarious liability.    His

counsel objected to the court’s instructions at trial, and appellate counsel pressed the issue on

appeal.”    See Hill, 2014 WL 8335867 at *6. Consequently, Petitioner has not demonstrated

how counsel’s representation was ineffective.

       For the foregoing reasons, Petitioner is denied relief with respect to all of his claims of

ineffective assistance of trial counsel.

       F.      PCR Court Erroneously Denied Petitioner’s Ineffective Assistance of
               Appellate Counsel Claim

       Petitioner argues in ground nine of his federal habeas petition that his appellate counsel’s

failure to consult with him about the issues raised on direct appeal was ineffective assistance.

(D.E. No. 1 at 18-19).

       The Appellate Division opined upon affirming the PCR Court’s decision to deny

Petitioner ineffective assistance of appellate counsel claim:

               As for defendant’s claim that appellate counsel failed to consult
               with him and omitted issues he wished included in the appeal, it is
               well-established that appellate counsel need not advance every
                                               48
               argument a defendant urged, even if non-frivolous. Jones v.
               Barnes, 463 U.S. 745, 750-54, 103 S.Ct. 3308, 3312-14, 77
               L.Ed.2d 987, 993-95 (1983). Appellate counsel raised five claims
               on appeal, three of which are variants of claims defendant has
               raised on PCR. The other two claims asserted errors in
               defendant’s sentence resulting in a remand and consequent
               reduction in sentence. Because defendant offers no basis on
               which we could conclude that the failure to have raised additional
               or different issues on direct appeal would have altered its result, we
               reject his claim. Preciose, supra, 129 N.J. at 463-64.

See Hill, 2014 WL 8335867 at *7.

       Ineffective assistance of appellate counsel is analyzed under the Strickland standard.

See Albrecht v. Horn, 485 F.3d 103, 137 (3d Cir. 2007) (quoting United States v. Mannino, 212

F.3d 835, 840 n.4 (3d Cir. 2000)). The two-part Strickland test requires this court to first

determine whether counsel’s performance was deficient, which in the context of an appeal

requires evaluation of counsel’s failure to raise proper issues on appeal.         See Sistrunk v.

Vaughn, 96 F.3d 666, 670 (3d Cir. 1996) (“[I]t is a well established principle that counsel

decides which issues to pursue on appeal.”). Secondly, Petitioner must show that but for his

counsel’s failure to raise the omitted issue, he would have prevailed on his appeal.          See

Pichardo v. Nelson, No. 13-6930, 2015 WL 9412918, at *11 (D.N.J. Dec. 22, 2015) (quoting

Smith v. Robbins, 528 U.S. 259, 285 (2000)).

       Here, Petitioner did not identify a single potential legal issue that could have been

challenged on direct appeal to support his claim of appellate counsel’s dereliction until he filed

his traverse in this Court.   (D.E. No. 21 at 69-70).     Assuming arguendo that Petitioner did

suggest certain appeal strategies with his appellate counsel, the state court’s reasoning that

counsel was not obligated to raise every claim raised by the defendant, was not an unreasonable

application of clearly established federal law. See Jones v. Barnes, 463 U.S. 745, 753 (1983)


                                                49
(“A brief that raises every colorable issue runs the risk of burying good arguments.”).

Consequently, the state court’s decision was not an unreasonable application of clearly

established federal law. Petitioner is denied habeas relief with respect to this claim.

       G.         PCR Court’s Erroneous Decision to Deny the Ineffective Assistance of PCR
                  Counsel Claims

       Petitioner’s final claims raised in grounds ten and eleven of his federal habeas petition

will be addressed simultaneously.

       First, Petitioner argues that the Appellate Division erroneously denied his ineffective

assistance of PCR counsel claim, despite the conflict of interest with Attorney Ernest Ianetti.

(D.E. No. 1 at 19-20).       Secondly, Petitioner argues that PCR Counsel’s failure to obtain

certifications from several individuals who Petitioner advised him to investigate, was ineffective.

(Id. at 21-22).     Petitioner submits that counsel’s certification that he unsuccessfully tried to

contact some of the individuals that Petitioner advised him to several years prior, was a

misrepresentation to the court.    (Id. at 21-22).

       As previously detailed, the procedural history in this case involved a significant period of

time where Petitioner was purportedly unaware of the status of his PCR filing. Petitioner

eventually filed an ethics complaint against Attorney Ianetti alleging that counsel failed to pursue

the PCR petition. (D.E. No. 15-12 at 6).       The ethics complaint did not appear to have resolved

the supposed miscommunication, as Attorney Ianetti provided that he did not hear any follow up

to his response to the complaint. (Id.).       Petitioner and Ianetti eventually appeared before a

PCR Court in 2008.          (D.E. No. 16-13).         At that proceeding, Petitioner expressed his

dissatisfaction with his attorney’s brief in support of his PCR application, but nonetheless,

indicated to the court that he did not want to have counsel relieved. See Hill, 2014 WL

8335867 at *4.
                                                     50
        The Appellate Division reviewed what it referred to as the “tortured procedural history

from the filing of the petition in 1999” before rejecting Petitioner’s ineffective assistance claim.

Id. at *6.

               Finally, we reject defendant’s claim that the matter must be
               remanded because PCR counsel, who allegedly provided
               ineffective assistance, represented him on the remand. PCR
               claims of ineffective assistance grounded in alleged attorney
               conflicts are analyzed under our conflicts rules as applied in
               criminal cases. See generally State v. Bellucci, 81 N.J. 531
               (1980). We held in State v. Drisco, 355 N.J. Super. 283, 294-95
               (App. Div. 2002), certif. denied, 178 N.J. 252 (2003), that unlike
               in cases of dual representation, prejudice is not presumed by
               defendant’s allegation of conflict created by the defendant having
               previously charged trial counsel with ineffectiveness. Instead,
               “the potential or actual conflict of interest must be evaluated and, if
               significant, a great likelihood of prejudice must be shown in that
               particular case to establish constitutionally defective representation
               of counsel.” State v. Norman, 151 N.J. 5, 25 (1997).

               Although we acknowledge the possibility of conflict when a
               defense attorney has been previously charged with ineffective
               assistance by the client, we are also aware that ineffective
               assistance claims are commonplace and not every such filing
               creates an adversarial relationship between client ad lawyer
               compromising the lawyer’s ability to defend the case effectively
               Drisco, supra, 355 N.J. Super. at 294. Here, defendant has not
               demonstrated any conflict, much less one so significant as to
               present “a great likelihood of prejudice.” Norman, supra, 151
               N.J. at 25. Indeed, defendant took pains to explain to the PCR
               court in 2008 that he was not seeking to replace his counsel and
               that it was counsel who first broached the topic. Under these
               circumstances, we reject defendant’s claim that a further remand is
               required in this already protracted manner.

Id. at *7-8.

        Here, Petitioner’s ineffective assistance claim is solely based on PCR counsel’s

representation during the prolonged life of the PCR petition.     (D.E. No. 1 at 19-22).   There is

no federal constitutional right to counsel in post-conviction collateral proceedings, and as such


                                                 51
Petitioner cannot bring this ineffective assistance of counsel claim.    Coleman v. Thompson, 501

U.S. 722, 752 (1991).        In light of the foregoing, all of Petitioner’s claims of ineffective

assistance of trial/appellate/PCR counsel are denied.

V.        CONCLUSION

          For the reasons discussed above, Petitioner’s habeas petition is denied.

VI.       Motion to Proceed In Forma Pauperis

          On March 19, 2018, Petitioner filed a notice of appeal of this Court’s order dated

February 9, 2018, (D.E. No. 29), denying his “motion to alter/amend the court’s judgment on his

production of transcripts of prior proceedings” to the United States Court of Appeal for the Third

Circuit.    (D.E. No. 31).   Petitioner’s appeal was docketed as case number 18-1628. (D.E. No.

32).     Petitioner also filed a motion to proceed in forma pauperis.   (D.E. No. 30).   Petitioner’s

underlying production demand was for transcripts of various pre-trial proceedings during the

time period ranging from April 1995 to April 1996.         (D.E. No. 23-2). On June 5, 2017, this

Court denied Petitioner’s discovery request due to Petitioner’s failure to indicate the purpose of

the discovery demand noting that his reply was already filed.       (D.E. No. 26).   Petitioner then

filed a “motion to alter/amend the court’s judgment on his production of transcripts of prior

proceedings” where he specified the purpose of his discovery demand was to support his

ineffective assistance claim with respect to the issue of heightened trial security. (D.E. No.

27-2).     This Court subsequently denied the motion that Petitioner now appeals.

          This Court retains jurisdiction as Petitioner’s appeal, 18-1628, was an appeal from a

nonappealable order. See Venen v. Sweet, 758 F.2d 117, 121 (3d Cir. 1985) (citation omitted)

(“One exception, in both civil and criminal cases is that the jurisdiction of the lower court to

proceed in a cause is not lost by the taking of an appeal from an order or judgment which is not

                                                  52
appealable.”).    “[D]iscovery orders are not final orders of the district court for purposes of

obtaining appellate jurisdiction under 28 U.S.C. § 1291.”         Bacher v. Allstate Ins. Co., 211 F.3d

52, 53 (3d Cir. 2000). Moreover, the requested information does not satisfy the collateral order

doctrine, as it is not privileged nor is it a trade secret. Id.

VII.    Certificate of Appealability

        This Court must determine whether Petitioner is entitled to a certificate of appealability

in this matter.   See 3d Cir. LAR 22.1. The Court will issue a certificate of appealability if the

petitioner “has made a substantial showing of the denial of a constitutional right.”       28 U.S.C. §

2253(c)(2). Based on the discussion in this Opinion, Petitioner has not made a substantial

showing of denial of a constitutional right, and this Court will not issue a certificate of

appealability.

        Appropriate Orders follow.


                                                                  s/Esther Salas
                                                                  Esther Salas, U.S.D.J.




                                                   53
